       Case 7:19-cv-00074-DC-RCG Document 61 Filed 01/16/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION

AARON WOMACK,                                 §
Individually and Behalf of All Others         §
Similarly Situated,                           §
                 Plaintiff,                   §
                                              §
v.                                            §     No. MO:19-CV-00074-DC-RCG
                                              §
SUPERIOR ENERGY SERVICES –                    §
NORTH AMERICA SERVICES, INC.                  §
and SPN WELL SERVICES f/k/a                   §
INTEGRATED PRODUCTION                         §
SERVICES, INC.,                               §
            Defendants.                       §

                ORDER DENYING DEFENDANTS’ MOTION IN LIMINE
       BEFORE THE COURT is Defendants Superior Energy Services – North America

Services, Inc. and SPN Well Services f/k/a Integrated Production Services, Inc.’s (collectively,

“Defendants”) Motion in Limine to Prevent Consideration of “Cookie Cutter” Declarations Filed

in Support of Conditional Certification (Motion in Limine). (Doc. 31). This case is before the

undersigned through an Order pursuant to 28 U.S.C. § 636 and Appendix C of the Local Court

Rules for the Assignment of Duties to United States Magistrate Judges. (Doc. 17). After due

consideration, Defendants’ Motion in Limine shall be DENIED. (Doc. 31).

                                 I.     BACKGROUND

       Plaintiff Aaron Womack (Plaintiff) filed his Original Collective Action Complaint

against Defendants on March 18, 2019. (Doc. 1). Plaintiff sues for unpaid wages for his work as

a Flowback Operator under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et. seq. Id.

Defendants provide oil-and-gas services in West Texas and other locations across the United

States. (Doc. 9 at 4). Plaintiff alleges that Defendants misclassified him as an independent

contractor and that he and other Flowback Operators were paid a “flat amount for each day
       Case 7:19-cv-00074-DC-RCG Document 61 Filed 01/16/20 Page 2 of 4




worked and did not receive overtime for all hours that they worked over 40 hours in a workweek

in accordance with the FLSA.” Id. at 2.

       On August 5, 2019, Plaintiff filed his Motion for Conditional Certification seeking the

certification of a class of: “All flowback operators who worked for, or on behalf of Defendants,

who were classified as independent contractors and paid a day rate during the last three (3)

years.” (Doc. 22). In support of the motion, Plaintiff attached his own declaration, as well as the

declarations of opt-in plaintiffs Johnny Johnson and Donald Rodriguez. (Docs. 22-1, 22-2).

       On August 30, 2019, Defendants filed the instant Motion in Limine, requesting the Court

disregard the declarations Plaintiff attached to his Motion for Conditional Certification “on the

grounds that the testimony contained in those declarations is not credible.” (Doc. 31 at 1).

Plaintiff filed a Response to the Motion in Limine on September 6, 2019. (Doc. 32). Defendants

then filed a Reply in Support on September 13, 2019. (Doc. 34). A hearing was held regarding

several motions, including the instant Motion in Limine, on January 8, 2020. (Doc. 59). This

matter is now ready for disposition.

                                   II.     DISCUSSION

       The Court concludes that a motion in limine is the incorrect procedural mechanism to

challenge the credibility of the declarations attached to Plaintiff’s Motion for Conditional

Certification. At the hearing on the matter, Defendants’ counsel conceded the motion would have

been more properly framed as a motion to strike the declarations. Accordingly, the Court will

analyze the Motion in Limine as a motion to strike.

       Defendants argue that because each of the declarations are nearly identical, they lack any

“unique pieces of information to distinguish the declarants or suggest that the declarations are

based on personal knowledge.” (Doc. 31 at 3–4). Defendants further argue that the fact that each



                                                2
       Case 7:19-cv-00074-DC-RCG Document 61 Filed 01/16/20 Page 3 of 4




declarant attests he worked forty-four hours of overtime per week “strains credulity.” Id. at 5.

Plaintiff argues in response that an assessment of the credibility of the declarations is

inappropriate at the conditional certification stage. (Doc. 32 at 2). Plaintiff claims that even if

credibility were to be determined at this stage, the similarity between the declarations does not

evince a lack of credibility or personal knowledge. Id. at 4. Plaintiff asserts further that the

similarity of the declarations demonstrates that this is case optimal for conditional certification,

because they show a uniform policy applied to similarly situated plaintiffs. Id. at 5.

       Courts have held that at the conditional certification stage, plaintiffs “need not present

evidence in a form admissible at trial” and declarations should not be struck so long as they are

based on a plaintiff’s personal knowledge. Lee v. Metrocare Servs., 980 F. Supp. 2d 754, 762

(N.D. Tex. 2013) (collecting cases). Defendants correctly point out that the declarations recite

nearly identical information. However, “plaintiffs need not compose affidavits in their own

words.” Clay v. Flounderdawg, LLC, No. 5:15-CV-923-FB-HJB, 2015 WL 13769448, at *5

(W.D. Tex. March 24, 2015) (citing Lang v. DirecTV, Inc., No. 10-1085, 2011 WL 6934607, at

*10 (E.D. La. Dec. 30, 2011)). All that is required at the notice stage is that the potential

plaintiffs “have personal knowledge of their own hours and compensation schemes, and they

attest to having knowledge of the general compensation scheme utilized by their employer, thus

meeting the personal knowledge requirement.” Id. Here, the Court finds that the similarity of the

declarations should not reflexively lead to the conclusion that the plaintiffs lack personal

knowledge of their contents. To the contrary, each one states that “the facts contained in [the]

declaration are within [the declarant’s] personal knowledge and true and correct.” (Doc. 22-1 at

2; Doc. 22-2 at 2; Doc. 22-3 at 2). Each declaration further states that the declarant acquired

personal knowledge of the facts based on on-the-job experience, observations, and conversations.



                                                 3
       Case 7:19-cv-00074-DC-RCG Document 61 Filed 01/16/20 Page 4 of 4




Id. The Court finds no reason, at this stage, to find that the declarations are not based on personal

knowledge.

       For these reasons, and with an awareness of the leniency of the analysis at the notice

stage of an FLSA case, the Court denies Defendants’ Motion in Limine and declines to strike the

declarations attached to Plaintiff’s Motion for Conditional Certification.

                                   III.    CONCLUSION

       Based on the foregoing, it is hereby ORDERED that Defendants’ Motion in Limine to

Prevent Consideration of “Cookie Cutter” Declarations Filed in Support of Conditional

Certification is DENIED. (Doc. 31).

       It is so ORDERED.

       SIGNED this 16th day of January, 2020.




                                              RONALD C. GRIFFIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
